DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 1-3, 6-8, 10-11, 13-16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heddle et al. (Heddle) (US 5,703,794 A) (of record) in view of Jain et al. (Jain) (US 2018/0302494 A1) (of record) and Adolph et al. (Adolph) (US 2013/0167027 A1).
As to claim 1, while Heddle discloses a method, performed by a media control service executing on a computing device (see Fig. 1), for automatically controlling media based on a policy, the method comprising:
identifying a plurality of audio sessions on the computing device by obtaining identifiers of a plurality of applications that created the plurality of audio streams (plural applications generating plural audio streams; column 6, line 65-column 7, line 65);
determining that a first application of the plurality of applications is an active application (determining which audio stream application is the current “focus” of the user; column 9, line 25-column 10, line 8);
determining that one or more audio sessions of the plurality of audio sessions do not pertain to the active application (determining which audio stream application is the current “focus” of the user; column 9, line 25-column 10, line 8) by comparing an identifier of the active application to identifiers of the plurality of applications that created the plurality of audio sessions (determining focus application and background applications which are not the current focus; column 9, line 48-62, column 10, line 30-63); and
accessing the policy (applications registered as different types/priority levels, see Heddle at column 7, line 16-65, column 8, line 54-column 9, line 2) to determine that the audio from the one or more audio sessions should be prevented from being audibly output on the computing device when the first application is the active application (using registered application types/priorities to determine which audio is output and which isn’t; see Heddle at column 7, line 16-65, column 8, line 54-column 9, line 2); and
based on the policy, preventing audio from the one or more audio sessions from being audibly output on the computing device (only outputting the audio application which currently has focus and preventing outputting of the other applications not currently in focus; column 2, line 32-47, column 7, line 49-53, column 9, line 25-35), they fail to specifically disclose using the identifiers to obtain display names of the plurality of applications and receiving a user-defined policy that identifies whether audio sessions of particular applications or types of applications should be muted and accessing the user-defined policy to determine that the audio from the one or more audio sessions should be prevented from being audibly output on the computing device when the first application is the active application.
In an analogous art, Jain discloses a system for monitoring applications and determining active applications (Fig. 3A, paragraph 21-28) by obtaining identifiers of the applications (using “GetForegroundWindow” command to obtain application handle; paragraph 21) and using the identifier to obtain display names of the plurality of applications (paragraph 21) so as to obtain and utilize the recognizable names of applications using known method and commands, such as existing Windows commands (paragraph 21).
Additionally, in an analogous art, Adolph discloses a system for managing media player sound output (Fig. 1-2; paragraph 16, 59-63) which will receive a user-defined policy (user defined audio preferences and rules; paragraph 78-80) that identifies whether audio sessions of particular applications or types of applications should be muted and accessing the user-defined policy to determine that the audio from the one or more audio sessions should be prevented from being audibly output on the computing device when the first application is the active application (determining which audio to output and which audio is not output based upon user preferences and audio hierarchy; paragraph 73-81) so as to ensure the user is provided with the most relevant and user-preferred audio (paragraph 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heddle’s system to include using the identifiers to obtain display names of the plurality of applications, as taught in combination with Jain, for the typical benefit of obtaining and utilizing the recognizable names of applications using known method and commands, such as existing Windows commands.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heddle and Jain’s system to include receiving a user-defined policy that identifies whether audio sessions of particular applications or types of applications should be muted and accessing the user-defined policy to determine that the audio from the one or more audio sessions should be prevented from being audibly output on the computing device when the first application is the active application, as taught in combination with Adolph, for the typical benefit of ensuring the user is provided with the most relevant and user-preferred audio.

As to claim 2, Heddle, Jain and Adolph disclose detecting that the active application has changed (change in application with focus, such as based upon user input; see Heddle at column 8, line 23-58, column 9, line 36-column 10, line 8);
wherein the plurality of audio sessions are identified in response to detecting that the active application has changed (upon a change determining which applications have and do not have focus; see Heddle at column 8, line 23-58, column 9, line 36-column 10, line 8).

As to claim 3, Heddle, Jain and Adolph disclose wherein the active application is an application having a window in the foreground or with focus (column 8, line 23-58, column 9, line 36-column 10, line 8).

As to claim 6, Heddle, Jain and Adolph disclose wherein preventing audio from the one or more audio sessions from being audibly output on the computing device comprises muting the one or more audio sessions (see Heddle at column 2, line 32-47).

As to claim 7, Heddle, Jain and Adolph disclose wherein the one or more audio sessions include all audio sessions on the computing device that do not pertain to the active application (system may output focus stream only or alternatively mix alert/notification streams with the focus stream; see Heddle at column 7, line 48-58).

As to claim 8, Heddle, Jain and Adolph disclose wherein the one or more audio sessions include all audio sessions on the computing device that do not pertain to the active application except for an audio session used to play alerts and system notifications (system may output focus stream only or alternatively mix alert/notification streams with the focus stream; see Heddle at column 7, line 48-58), and wherein the user defined policy indicates that the audio session used to play alerts and system notifications should not be muted when the first application is the active application (see Heddle at column 7, line 48-58 and Adolph at paragraph 73-81).

As to claim 10, Heddle, Jain and Adolph disclose based on the user defined policy, determining that the audio from another of the plurality of audio sessions should not be prevented from being audibly output on the computing device when the application is the first application (using registered application types/priorities to determine which audio is output and which isn’t; see Heddle at column 7, line 16-65, column 8, line 54-column 9, line 2 and Adolph at paragraph 73-81).

As to claim 11, Heddle, Jain and Adolph disclose wherein the user defined policy is defined by an end user of the computing device or an administrator (see Adolph at paragraph 73-81).

As to claim 13, while Heddle discloses one or more computer storage media storing computer executable instructions which when executed implement a media control service that is configured to perform a method for automatically controlling media based on a policy (Fig. 1, column 6, line 13-column 7, line 10), the method comprising:
identifying an active application (determining which audio stream application is the current “focus” of the user; column 9, line 25-column 10, line 8);
obtaining an identifier of the active application to thereby determine that the active application is a first application (determining focus application; column 9, line 25-62, column 10, line 30-63); 
identifying a plurality of audio sessions on the computing device and obtaining identifiers of a plurality of applications that created the plurality of audio streams (plural applications generating plural audio streams; column 6, line 65-column 7, line 65);
using the identifier of the active application and the identifiers of the plurality of applications that created the plurality of audio sessions to identify a first audio session of the plurality of audio sessions that the active application created (determining which audio stream application is the current “focus” of the user; column 9, line 25-column 10, line 8); and
accessing the policy (applications registered as different types/priority levels, see Heddle at column 7, line 16-65, column 8, line 54-column 9, line 2) to determine that the one or more audio sessions should be prevented from being audibly output on the computing device when the first application is the active application (using registered application types/priorities to determine which audio is output and which isn’t; see Heddle at column 7, line 16-65, column 8, line 54-column 9, line 2); and
based on the policy, preventing audio from the one or more audio sessions of the plurality of audio sessions from being audibly output on the computing device while the first application is the active application (only outputting the audio application which currently has focus and preventing outputting of the other applications not currently in focus; column 2, line 32-47, column 7, line 49-53, column 9, line 25-35), they fail to specifically disclose using the identifiers to obtain display names of the plurality of applications and receiving a user-defined policy that identifies whether audio sessions of particular applications or types of applications should be muted and accessing the user-defined policy to determine that the audio from the one or more audio sessions should be prevented from being audibly output on the computing device when the first application is the active application.
In an analogous art, Jain discloses a system for monitoring applications and determining active applications (Fig. 3A, paragraph 21-28) by obtaining identifiers of the applications (using “GetForegroundWindow” command to obtain application handle; paragraph 21) and using the identifier to obtain display names of the plurality of applications (paragraph 21) so as to obtain and utilize the recognizable names of applications using known method and commands, such as existing Windows commands (paragraph 21).
Additionally, in an analogous art, Adolph discloses a system for managing media player sound output (Fig. 1-2; paragraph 16, 59-63) which will receive a user-defined policy (user defined audio preferences and rules; paragraph 78-80) that identifies whether audio sessions of particular applications or types of applications should be muted and accessing the user-defined policy to determine that the audio from the one or more audio sessions should be prevented from being audibly output on the computing device when the first application is the active application (determining which audio to output and which audio is not output based upon user preferences and audio hierarchy; paragraph 73-81) so as to ensure the user is provided with the most relevant and user-preferred audio (paragraph 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heddle’s system to include using the identifiers to obtain display names of the plurality of applications, as taught in combination with Jain, for the typical benefit of obtaining and utilizing the recognizable names of applications using known method and commands, such as existing Windows commands.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heddle and Jain’s system to include receiving a user-defined policy that identifies whether audio sessions of particular applications or types of applications should be muted and accessing the user-defined policy to determine that the audio from the one or more audio sessions should be prevented from being audibly output on the computing device when the first application is the active application, as taught in combination with Adolph, for the typical benefit of ensuring the user is provided with the most relevant and user-preferred audio.

As to claim 14, Heddle, Jain and Adolph disclose in conjunction with identifying the active application, identifying that the active application has changed (change in application with focus, such as based upon user input; see Heddle at column 8, line 23-58, column 9, line 36-column 10, line 8).

As to claim 15, Heddle, Jain and Adolph disclose wherein preventing audio from the one or more other audio sessions from being audibly output on the computing device comprises muting the one or more other audio sessions (see Heddle at column 2, line 32-47).

As to claim 16, Heddle, Jain and Adolph disclose wherein the one or more other audio sessions do not include an audio session used to play alerts and system notifications (system may output focus stream only or alternatively mix alert/notification streams with the focus stream; see Heddle at column 7, line 48-58).

As to claim 18, while Heddle discloses a computing device comprising:
one or more processors; and one or more computer storage media storing computer executable instructions which when executed by the one or more processors implement a media control service that is configured to perform a method for selectively muting audio sessions based on a policy, the method comprising:
identifying an active application (determining which audio stream application is the current “focus” of the user; column 9, line 25-column 10, line 8);
obtaining an identifier of the active application to thereby determine that the active application is the first application (determining focus application; column 9, line 48-62, column 10, line 30-63); 
identifying a plurality of audio sessions on the computing device and obtaining identifiers of a plurality of applications that created the plurality of audio streams (plural applications generating plural audio streams; column 6, line 65-column 7, line 65);
using the identifier of the active application and the identifiers of the plurality of applications that created the plurality of audio sessions to determine that one or more audio sessions of the plurality of audio sessions was not created by the active application (determining which audio stream application is the current “focus” of the user; column 9, line 25-column 10, line 8); and 
identifying an active application (determining which audio stream application is the current “focus” of the user; column 9, line 25-column 10, line 8);
obtaining an identifier of the active application to thereby determine that the active application is a first application (determining focus application; column 9, line 25-62, column 10, line 30-63); 
identifying a plurality of audio sessions on the computing device and obtaining identifiers of a plurality of applications that created the plurality of audio streams (plural applications generating plural audio streams; column 6, line 65-column 7, line 65);
using the identifier of the active application and the identifiers of the plurality of applications that created the plurality of audio sessions to identify a first audio session of the plurality of audio sessions that the active application created (determining which audio stream application is the current “focus” of the user; column 9, line 25-column 10, line 8); and
accessing the policy (applications registered as different types/priority levels, see Heddle at column 7, line 16-65, column 8, line 54-column 9, line 2) to determine that the one or more audio sessions should be prevented from being audibly output on the computing device when the first application is the active application (using registered application types/priorities to determine which audio is output and which isn’t; see Heddle at column 7, line 16-65, column 8, line 54-column 9, line 2); and
based on the policy, muting the one or more audio sessions (only outputting the audio application which currently has focus and preventing outputting of the other applications not currently in focus; column 2, line 32-47, column 7, line 49-53, column 9, line 25-35), they fail to specifically disclose using the identifiers to obtain display names of the plurality of applications and receiving a user-defined policy that identifies whether audio sessions of particular applications or types of applications should be muted and accessing the user-defined policy to determine that the audio from the one or more audio sessions should be prevented from being audibly output on the computing device when the first application is the active application.
In an analogous art, Jain discloses a system for monitoring applications and determining active applications (Fig. 3A, paragraph 21-28) by obtaining identifiers of the applications (using “GetForegroundWindow” command to obtain application handle; paragraph 21) and using the identifier to obtain display names of the plurality of applications (paragraph 21) so as to obtain and utilize the recognizable names of applications using known method and commands, such as existing Windows commands (paragraph 21).
Additionally, in an analogous art, Adolph discloses a system for managing media player sound output (Fig. 1-2; paragraph 16, 59-63) which will receive a user-defined policy (user defined audio preferences and rules; paragraph 78-80) that identifies whether audio sessions of particular applications or types of applications should be muted and accessing the user-defined policy to determine that the audio from the one or more audio sessions should be prevented from being audibly output on the computing device when the first application is the active application (determining which audio to output and which audio is not output based upon user preferences and audio hierarchy; paragraph 73-81) so as to ensure the user is provided with the most relevant and user-preferred audio (paragraph 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heddle’s system to include using the identifiers to obtain display names of the plurality of applications, as taught in combination with Jain, for the typical benefit of obtaining and utilizing the recognizable names of applications using known method and commands, such as existing Windows commands.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heddle and Jain’s system to include receiving a user-defined policy that identifies whether audio sessions of particular applications or types of applications should be muted and accessing the user-defined policy to determine that the audio from the one or more audio sessions should be prevented from being audibly output on the computing device when the first application is the active application, as taught in combination with Adolph, for the typical benefit of ensuring the user is provided with the most relevant and user-preferred audio.

As to claim 19, Heddle, Jain and Adolph disclose wherein the method further comprises: determining that the active application has changed to a second application (change in application with focus, such as based upon user input; see Heddle at column 8, line 23-58, column 9, line 36-column 10, line 8);
in conjunction with determining that the active application has changed, identifying a second plurality of audio sessions on the computing device (change in application with focus and applications not in focus, such as based upon user input; see Heddle at column 8, line 23-58, column 9, line 36-column 10, line 8).
determining that one or more audio sessions of the second plurality of audio sessions do not pertain to the active application that has changed (determining which audio stream application is the current “focus” of the user; see Heddle at column 9, line 25-column 10, line 8);
accessing the user-defined policy to determine that the one or more audio sessions of the second plurality of audio sessions should be prevented from being audibly output on the computing device when the second application is the active application (see Heddle at column 9, line 25-column 10, line 8 and Adolph at paragraph 73-81);
based on the policy, muting the one or more audio sessions of the second plurality of audio sessions (only outputting the audio application which currently has focus and preventing outputting of the other applications not currently in focus; see Heddle at column 2, line 32-47, column 7, line 49-53, column 9, line 25-35 and Adolph at paragraph 73-81).

Claim 12, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heddle, Jain and Adolph in view of Yin et al. (Yin) (US 8,681,203 B1) (of record).
As to claim 12, while Heddle, Jain and Adolph disclose customizing a user defined policy based on an end user’s interactions with media controls, they fail to specifically disclose employing machine learning to customize the policy based on an end user’s interactions with the media controls after the audio from the one or more audio sessions is prevented from being audibly output on the computing device.
In an analogous art, Yin discloses a system for selectively muting audio streams output at a receiving device (Fig. 1; column 1, line 37-54) which will employ machine learning to modify an existing audio policy (column 10, line 51-column 11, line 4, column 16, line 41-column 17, line 8) based on an end user’s interactions with the media controls after the audio from the one or more audio sessions is prevented from being audibly output on the computing device (column 10, line 5-50) so as to automatically identify and mute any unnecessary or distracting audio (column 1, line 15-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heddle, Jain and Adolph’s system to include employing machine learning to customize the policy based on an end user’s interactions with the media controls after the audio from the one or more audio sessions is prevented from being audibly output on the computing device, as taught in combination with Yin, for the typical benefit of identifying and muting any audio streams providing noise and other unnecessary or distracting audio.

As to claim 17, while Heddle, Jain and Adolph disclose customizing a user defined policy based on an end user’s interactions with media controls, they fail to specifically disclose employing machine learning to customize the policy based on an end user’s interactions with the media controls after the audio from the one or more audio sessions is prevented from being audibly output on the computing device.
In an analogous art, Yin discloses a system for selectively muting audio streams output at a receiving device (Fig. 1; column 1, line 37-54) which will employ machine learning to modify an existing audio policy (column 10, line 51-column 11, line 4, column 16, line 41-column 17, line 8) based on an end user’s interactions with the media controls after the audio from the one or more audio sessions is prevented from being audibly output on the computing device (column 10, line 5-50) so as to automatically identify and mute any unnecessary or distracting audio (column 1, line 15-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heddle, Jain and Adolph’s system to include employing machine learning to customize the policy based on an end user’s interactions with the media controls after the audio from the one or more audio sessions is prevented from being audibly output on the computing device, as taught in combination with Yin, for the typical benefit of identifying and muting any audio streams providing noise and other unnecessary or distracting audio.

As to claim 20, while Heddle, Jain and Adolph disclose customizing a user defined policy based on an end user’s interactions with media controls, they fail to specifically disclose employing machine learning to customize the policy based on an end user’s interactions with the media controls after the audio from the one or more audio sessions is prevented from being audibly output on the computing device.
In an analogous art, Yin discloses a system for selectively muting audio streams output at a receiving device (Fig. 1; column 1, line 37-54) which will employ machine learning to modify an existing audio policy (column 10, line 51-column 11, line 4, column 16, line 41-column 17, line 8) based on an end user’s interactions with the media controls after the audio from the one or more audio sessions is prevented from being audibly output on the computing device (column 10, line 5-50) so as to automatically identify and mute any unnecessary or distracting audio (column 1, line 15-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heddle, Jain and Adolph’s system to include employing machine learning to customize the policy based on an end user’s interactions with the media controls after the audio from the one or more audio sessions is prevented from being audibly output on the computing device, as taught in combination with Yin, for the typical benefit of identifying and muting any audio streams providing noise and other unnecessary or distracting audio.

Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Heddle, Jain and Adolph in view of Filev et al. (Filev) (US 2014/0068434 A1).
As to claim 9, while Heddle, Jain and Adolph disclose providing or muting an audio session based upon user preference or focus, they fail to specifically disclose wherein the first application is a first tab of a browser and at least one of the one or more audio sessions pertains to another tab of the browser.
In an analogous art, Filev discloses a system for selectively muting audio streams output by applications at a receiving device (Fig. 1-2; paragraph 5-6) wherein the first application is a first tab of a browser and at least one of the one or more audio sessions pertains to another tab of the browser (multiple browser tabs with streaming audio, with any minimized or non-visible tabs being muted; paragraph 5-6, 18-21) so as enable the user to maintain an enjoyable experience while consuming media content and toggling between multiple browser tabs (paragraph 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heddle, Jain and Adolph’s system to include wherein the first application is a first tab of a browser and at least one of the one or more audio sessions pertains to another tab of the browser, as taught in combination with Yin, for the typical benefit of enabling the user to maintain an enjoyable experience while consuming media content and toggling between multiple browser tabs.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424